IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BOBBY W. GLOVER,              : No. 83 MAL 2015
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
UNEMPLOYMENT COMPENSATION     :
BOARD OF REVIEW (EASTON COACH :
COMPANY),                     :
                              :
               Respondents    :


                                   ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.